Citation Nr: 0302649	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  96-39 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a tooth disability, 
claimed as tooth pain, to include as secondary to service-
connected residuals of a jaw fracture, for compensation 
purposes. 

2.  Entitlement to service connection for periodontal 
disease, claimed as gum disease, to include as secondary to 
service-connected residuals of a jaw fracture, for 
compensation purposes. 

3.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected migraine headaches. 

(The issues of entitlement to service connection for a 
gastrointestinal disability due to an undiagnosed illness 
pursuant to 38 C.F.R. § 3.317 (2002), entitlement to an 
initial evaluation in excess of 10 percent for service-
connected left knee disability and entitlement to an initial 
evaluation in excess of 10 percent for service-connected 
right knee disability will be the subject of a later decision 
of the Board of Veterans' Affairs.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to June 
1988 and from May 1991 to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  During the pendency of the appeal, the claims 
file was transferred to the RO in Denver, Colorado.  

In a February 1996 rating decision, the RO granted service 
connection for migraine headaches and assigned a 10 percent 
evaluation, effective April 11, 1995.  The veteran appealed 
this determination.  In a December 1997 rating decision, the 
RO assigned a 30 percent evaluation for the service-connected 
migraine headaches, effective April 11, 1995.  The claim 
remains on appeal as the disability evaluation assigned is 
less than the maximum available benefits under VA laws and 
regulations.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran's claim in regard to the appropriate rating for 
his service-connected migraine headaches is based on 
disagreement with the initial rating assigned following a 
grant of service connection; thus, the whole period is for 
consideration and separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Board notes that the December 1998 rating decision and a 
March 1999 supplemental statement of the case generally 
advised the veteran of the law and regulations necessary in 
order to prevail on his claims for service connection for 
periodontal disease, claimed as gum disease, and a tooth 
disability, claimed as tooth pain, both on a direct basis and 
as secondary to service-connected residuals of a jaw 
fracture.  Thus, the Board finds that it may proceed with a 
decision on the merits of the veteran's claim without 
prejudice.  See Bernard v Brown, 4 Vet. App. 384 (1993).

The following decision includes determinations on the issues 
of entitlement to service connection for gum disease and 
tooth disability for VA compensation purposes.  However, a 
claim for service connection for a dental disorder also 
raises a claim for outpatient dental treatment. Mays v. 
Brown, 5 Vet. App. 302 (1993).  It appears from the veteran's 
statements that he may also be seeking VA dental treatment.  
However, a claim for service connection for a dental 
disability, to include gum disease, for treatment purposes, 
has not been specifically adjudicated by the RO.  Hence, such 
has not been developed for appellate consideration.  It is 
not deemed to be inextricably intertwined with any issue 
currently on appeal. Accordingly, this matter is hereby 
referred to the RO for appropriate action.

The Board is undertaking additional development on the issues 
of entitlement to a gastrointestinal disability due to an 
undiagnosed illness pursuant to 38 C.F.R. § 3.317 (2002), 
entitlement to an initial evaluation in excess of 10 percent 
for service-connected left knee disability and entitlement to 
an initial evaluation in excess of 10 percent for service-
connected right knee disability pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.

FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  There is no medical evidence of a diagnosed tooth 
disability within the meaning of applicable VA law for 
compensation purposes. 

3.  Periodontal disease is not a disability within the 
meaning of applicable VA law providing compensation benefits.

4.  The veteran's migraine headaches are manifested by 
characteristic prostrating attacks which occur three to four 
times a month which are not productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  A chronic tooth disability for compensation purposes, 
claimed as tooth pain, was not incurred in or aggravated by 
active military service, nor proximately due to or the result 
of service-connected residuals of a jaw fracture.  
38 U.S.C.A. §§ 101, 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.149 (effective prior to June 8, 1999); 
38 C.F.R. §§ 3.303, 3.310, 3.381 (2002).

2.  The claim of entitlement to service connection for 
periodontal disease, claimed as gum disease, to include as 
secondary to service-connected residuals of a jaw fracture, 
for compensation purposes, lacks legal merit.  38 C.F.R. § 
4.149 (effective prior to June 8, 1999); 38 C.F.R. § 3.381(a) 
(2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  The criteria for an initial rating in excess of 30 
percent for migraine headaches have not been met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.124a, Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).  Furthermore, the Board is of the opinion 
that the new law and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (where the law or regulation governing the case 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply).   

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decisions, statement of the case, supplemental 
statement of the cases, and VA letters to the veteran, 
apprised him of the information and evidence needed to 
substantiate the claims, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decisions.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the respective 
determinations were made.  In an August 2001 letter, the 
veteran was informed of the recent enactment of the VCAA, and 
was apprised of the evidence necessary to substantiate his 
claims.  The RO requested that he identify any outstanding 
evidence that would substantiate his claims, and he was 
provided with copies of the appropriate release forms that he 
needed to return.  The RO noted that VA would make reasonable 
efforts to obtain relevant evidence; however, he was 
responsible for submitting the evidence.  As such, the Board 
finds that the correspondence clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim and identified the evidence that VA 
was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating any claim adjudicated herein.  VA treatment 
records have been associated with the file and the veteran 
was afforded numerous VA examinations for his dental 
conditions and migraine headaches.  Private medical records 
were associated with the file, and the veteran has not 
identified any evidence which has a bearing on this case that 
has not been obtained. 

General service connection laws and regulations

According to VA laws and regulations, service connection will 
be granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or diseased 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to 
qualify for service connection, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001). 

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310.  Secondary service 
connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Where the determinative issue 
in a service connection claim involves a medical diagnosis, 
competent medical evidence is required.  This burden cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Laws and Regulations pertaining to dental disability

Effective in February 1994, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 38 
C.F.R. § 17.120 (now 38 C.F.R. § 17.161).  38 C.F.R. § 4.149 
(effective prior to June 8, 1999); 59 Fed. Reg. 2530 (Jan. 
18, 1994).

The regulations were revised in June 1999.  The reference in 
38 C.F.R. § 3.149 regarding the disabilities for which 
service connection was precluded was eliminated, and nearly 
identical language entered in 38 C.F.R. § 3.381(a).  In 
addition, all of 38 C.F.R. § 3.382, which allowed for the 
establishment of service connection for Vincent's disease 
and/or pyorrhea, was eliminated.  The end result is 
essentially the same as prior to the change with respect to 
gingivitis and periodontitis in that service connection for 
periodontal disease will be granted solely for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381 
(2002); 64 Fed. Reg. 30392-30393 (June 8, 1999).  The Board 
finds that the veteran is not adversely affected by 
adjudication of the dental disability issues without delay 
for further notice in this regard.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).



Service connection for tooth disability, claimed as tooth 
pain, for compensation purposes

The veteran in written argument requests service connection 
for a tooth disability, claimed as tooth pain, to include as 
secondary to service-connected residuals of a jaw fracture.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, supra.

Service medical records reflect that the veteran's complaints 
included sensitive teeth.  He was treated for carious teeth 
and gum disease.

The Board notes the veteran's complaints of tooth pain 
subsequent to service. However, the medical evidence of 
record indicates that no current tooth disability, other than 
carious teeth, has ever been diagnosed.  In fact, when 
examined by VA in October 1995, shortly after service 
discharge, a diagnosis of recurrent multiple tooth pain, 
etiology undetermined, was recorded by the examining 
physician.  When examined by VA in August 1997, an 
examination revealed that the veteran's natural teeth were in 
good repair.  Panoramic X-rays of the teeth, performed by VA 
in December 1997, revealed no significant findings other than 
bone loss and carious teeth.  In light of the absence of a 
current diagnosis or clinical findings of any tooth 
pathology, other than carious teeth, the competent evidence 
does not establish the presence of current tooth disability 
within the meaning of applicable VA law for compensation 
purposes.  Hence, the preponderance of the evidence is 
against service connection for a tooth disability for 
compensation purposes, claimed as tooth pain, either on a 
direct basis or as secondary to service-connected residuals 
of a jaw fracture.  See Sanchez-Benitez v. Principi, supra; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); 38 
U.S.C.A. 1110, 1131, (West Supp. 2002); 38 C.F.R. 3.303, 
3.310 (2002).

The only support for this claim is found in the veteran's 
statements.  He is not qualified to render a medical 
diagnosis or a medical opinion.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

Service connection for periodontal disease, claimed as gum 
disease, for compensation purposes

Although the veteran appears to believe that he should be 
service connected for gum disease, currently diagnosed as 
periodontal disease (see August and December 1997 VA 
examination reports), the Board notes that, under the 
regulations noted above both before and after 1999, 
periodontal disease, which includes gingivitis and 
periodontitis, may only be service-connected for treatment 
purposes, not for compensation purposes.  In a case such as 
this one, when the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Consequently, the Board concludes that the 
veteran's appeal with respect to the issue of entitlement to 
service connection for gum disease, to include gingivitis and 
periodontitis, for the purpose of compensation, is denied on 
the basis of lack of entitlement under the law on both a 
direct basis and as secondary to service-connected residuals 
of a jaw fracture.  As noted in the introduction, the 
question of whether the veteran is entitled to VA dental 
treatment is a separate question which has been referred to 
the appropriate agency of original jurisdiction for 
adjudication.

Migraine Headaches

Factual Background

The service medical records show treatment for recurrent 
headaches, and assessments of migraine headaches.

An October 1995 VA general medical examination report 
reflects that the veteran reported having episodes of 
headaches during service in 1991.  He reported that he was 
diagnosed as having migraine headaches and that he was 
prescribed medication.  The veteran related that despite 
treatment, he continued to have migraine headaches.  He 
stated that he had migraine headaches about three to four 
times a month, which lasted approximately four to five hours.  
A neurological examination reflects that cranial nerves were 
intact.  An examination of the eyes was essentially normal.  
A diagnosis of recurrent migraine headaches was entered by 
the examining physician.  

An August 1997 VA general medical examination report reflects 
that the veteran reported having four to eight migraine 
headaches a month.  He stated that the headaches began in 
1971.  He reported having an "occasional aura" before the 
headaches, which included nasal and sinus congestion about 
twenty five percent of the time.  The veteran indicated that 
he had visual disturbances (i.e., where the center of his 
vision was blacked out and the rest of his vision had light 
floaters) with major migraine headaches, which occurred two 
to four times a month.  He reported nausea and vomiting with 
the headaches.  The veteran stated that he treated the 
migraine headaches first with medication but if it was a 
major headache, he would have to lie down in a dark, cool and 
silent environment.  He stated that the headaches lasted 
thirty minutes to three hours with one and a half hours as an 
average.  The veteran attributed the weather changes as a 
trigger for his headaches.  He denied any food, sounds, or 
smells as triggers.  An examination of the head, face, neck 
and eyes was essentially within normal limits.  A diagnosis 
of migraine headaches was recorded by the examiner.  

Private medical reports, dated in November 1997, submitted by 
the San Luis Valley Medical Clinic, pertinently reflect that 
the veteran was seen in the emergency room and complained of 
having right sided throbbing headaches for approximately five 
hours, which were associated with nausea but with no emesis.  
The veteran related that he had had headaches for the 
previous five or six years and that the headaches were more 
severe than most of his headaches.  The veteran related that 
he took medication for his headaches but that it had not been 
effective that evening.  A diagnosis of migraine headaches 
was recorded.  The next evening the veteran returned to the 
clinic and complained of having throbbing migraine headaches 
which were manifested as pain behind the eyes which were 
associated with nasal congestion, photophobia and visual 
disturbance with blind spots.  The veteran reported taking 
medication but indicated that it was not as effective as it 
had been in the past.  It was noted that the veteran had been 
to emergency room the previous evening and that he had been 
given Demerol.  On examination, the head and neck were 
normocephalic and atraumatic.  Pupils were equal and reactive 
to light with some mild photophobia present.  An assessment 
of migraine headache was recorded.  

A December 1997 VA digestive examination report reflects that 
the examiner did not have the veteran's claims file for 
review prior to the examination.  The examiner noted, 
however, that the veteran's history was significant for 
migraine headaches.  A diagnosis of migraine cephalalgia was 
recorded by the examiner.  

Statements, submitted by the veteran's supervisors, dating 
from July to December 1997, reflect that the veteran had lost 
time from work because of his migraine headaches and other 
health-related problems.  

A May 2000 VA orthopedic examination report reflects that the 
veteran described the onset of having migraine headaches as a 
teenager.  He related that after the Gulf War, the migraine 
headaches became more frequent, would last for several hours 
and were accompanied by nausea, photophobia and blind spots.  
The veteran indicated that the migraines increased with noise 
and movements.  He related that he currently experienced two 
to three migraines a month and that one out of three was 
likely to be incapacitating.  During one of the 
incapacitating headaches, he related that he was unable to 
work or be in class, and that he would have to go home and 
lie down in a dark room with a cold cloth over his eves.  He 
related that he also tried to avoid noise.  The veteran 
described having less severe migraine headaches once or twice 
a month, which were accompanied with pressure, severe pain, 
nausea, and visual disturbance.  However, they were not bad 
enough to completely curtail his activities.  A diagnosis of 
migraine headaches, with history, was recorded by the 
examiner.  

A September 2002 VA neurological and orthopedic examination 
report reflects that the veteran reported having migraine 
headaches three to four times a month.  He related that, 
during such time, he avoided "risky" tasks.  He reported 
having some pounding headaches, photophobia and noise 
intolerance.  It was noted by the examiner that the veteran 
took medication for his headaches.  The veteran indicated 
that sometimes the headaches would last one to four hours and 
that some residual headaches would continue, but that he was 
still able to resume his employment as a teacher.  There was 
no evidence of any smelling, seeing, tasting, or swallowing 
problems, dizzy spells, blackouts, or strokes.  At the time 
of the examination, the veteran's temporomandibular joint, 
temporal artery, and temporal muscular area were all found to 
be normal.  At the time of the examination, seeing, smelling, 
tasting, and swallowing were all within normal limits.  There 
was no evidence of migraines, torticollis or headaches.  
Regarding his vision, the veteran was able to gaze in all 
directions.  There was no hemianopsia, nystagmus, strabismus, 
ocular pain, blurred vision, or diplopia.  A diagnosis of 
stable migraine, on medication, was entered by the examiner. 

Laws and Regulations

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2002).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition. 38 C.F.R. § 4.1 
(2002).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work. 38 C.F.R. § 4.2 (2002).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  However, the February 1996 rating decision 
appealed was the initial rating which granted service 
connection for migraine headaches. Therefore, separate 
ratings can be assigned for this disability for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Fenderson v. West, supra. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

In a February 1996 rating decision, the RO awarded service 
connection for migraine headaches and assigned a 10 percent 
evaluation, effective April 11, 1995. In a December 1997 
rating decision, the RO assigned a 30 percent evaluation for 
the service-connected migraine headaches, effective April 11, 
1995.  The veteran has asserted that he is entitled to a 
higher rating. 

Migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent rating; with 
characteristic prostrating attacks occurring on an average 
once a month over last several months warrant a 30 percent 
rating; with characteristic prostrating attacks averaging one 
in 2 months over the last several months, a 10 percent rating 
is warranted; and with less frequent attacks, a 
noncompensable rating is warranted.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.



Discussion

A review of the medical evidence of record reflects that the 
veteran has complained of experiencing migraine headaches 
three to four times a months, which would last several hours 
and were sometimes accompanied by nausea, photophobia, and 
blind spots.  He reported taking medication for his 
headaches, which was sometimes ineffective.  When examined by 
VA in May 2000, the veteran indicated that while he currently 
experienced two to three migraines a month, only one out of 
three was likely to be incapacitating such that he was unable 
to continue to work, and would have to go home and lie down 
in a quiet and dark room with a cold cloth over his eyes.  In 
view of the foregoing, the evidence does not show that the 
veteran's migraines are productive of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  There is no evidence of 
record showing migraine-related severe economic 
inadaptability.  In this regard, while the veteran has 
submitted statements from his supervisors, dating from July 
to December 1997, indicating that he had missed work because 
of his migraine headaches and other health-related problems, 
when examined by VA in September 2002, the veteran reported 
that despite his migraine headaches, which occurred three to 
four times a month, he was still able to work as a teacher.  
He also denied having any dizzy spells, or blackouts 
associated with the migraine headaches.  Additionally, there 
is no evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule may be inadequate to 
compensate for the impairment of earning capacity due to 
migraines at any time during the rating period.  Thus, a 
referral for extra schedular consideration is not warranted.

The Board concludes that the preponderance of the evidence is 
against an increased initial rating for the veteran's 
service-connected migraine headaches at any time during the 
rating period.  Therefore, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Fenderson, supra. 




ORDER

Service connection for a tooth disability for compensation 
purposes, claimed as tooth pain, to include as secondary to 
service-connected residuals of a jaw fracture, is denied. 

Service connection for periodontal disease for compensation 
purposes, claimed as gum disease, to include as secondary to 
service-connected residuals of a jaw fracture, is denied. 

An initial rating in excess of 30 percent for migraine 
headaches is denied.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

